QS-lS-O&if-^

                                                                             mm in
                                                                      m COURT OF APPEALS
                                     Cause No. 12-06312-D

                                                                     EOT SEP 11 AM !0: 51

 SEVEN HILL COMMERCIAL LLC,                                           LISA MATZ, CLERK
                             Plaintiff,                  In the County Court
                                                            of Dallas County
 v.                                                           at Law No. 4


 MIRABAL CUSTOM HOMES INC, FST
 GROUP LLC, CATENARY GROUP LLC,
 ETAL,
                             Defendant,

      Order Vacating Order Granting FirstAmended Application to Stay & Dismiss
 Arbitration, and Denying Plaintiffs Motion to Compel Arbitration and Stay/Abate Or,
                  Alternatively, To Compel Arbitration and Dismiss


The Court hereby VACATES its Order Granting First Amended Application to Stay &
Dismiss Arbitration, and Denying Plaintiffs Motion to Compel Arbitration and
Stay/Abate Or, Alternatively, to Compel Arbitration and Dismiss signed on September
11, 2013. An amended Order shall issue later today.


Signed September 18, 2013.




Judge, County Court at Law